Appeal by the defendant from a judgment of the Supreme Court, Queens County (Naro, J.), rendered June 30, 2000, convicting him of robbery in the first degree (two counts) and robbery in the second degree (two counts), upon a jury verdict, and imposing *770sentence. The appeal brings up for review the denial, after a hearing (O’Dwyer, J.), of that branch of the defendant’s omnibus motion which was to suppress statements to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant contends that the hearing court erred in denying that branch of his omnibus motion which was to suppress his confession after his arrest because the police violated his rights under Payton v New York (445 US 573 [1980]) by arresting him inside his home without a warrant. We disagree. The testimony established that, upon being requested to come outside, the defendant either voluntarily exited his house, or stood behind his mother, in the front doorway, and stuck his head out of the door. Although the hearing court did not make a factual determination as to which scenario took place, either version supports the conclusion that the arrest was legal (see People v Anderson, 146 AD2d 638, 639 [1989]).
We note that, under the scenario adopted by the dissent, the defendant voluntarily came to the front door, stood behind his mother, stuck his head out of the door, inquired as to what was happening, and was arrested when the police grabbed him by his hand. The doorway to a private house is a public place for purposes of Fourth Amendment analysis, since a defendant has no legitimate expectation of privacy while standing there, exposed to public view (see People v Anderson, supra; People v Schiavo, 212 AD2d 816 [1995]). Since the defendant was arrested at the threshold of his residence, the defendant’s arrest did not implicate Payton rights (see People v Schiavo, supra).
The defendant further contends that the admission of his codefendant’s statement violated his Sixth Amendment right to confrontation under the rule enunciated in Bruton v United States (391 US 123 [1968]). We disagree. Prior to the defendant’s arrest, the codefendant told a detective that the “lookouts were on the street.” After the defendant was arrested, the defendant signed a statement written by the detective, in which he stated, in part, that while the robbery was in progress, he acted as a lookout, and stood by the gas pump on the street. At trial, the defense counsel stated in her opening statement that the defendant’s statement was the detective’s account of the robbery, not the defendant’s.
The defense counsel opened the door to the admission of that portion of the codefendant’s limited statement that the “lookouts were on the street,” to demonstrate that prior to taking the defendant’s statement, the information the detective had regarding the position of the lookouts differed from the *771defendant’s confession. The defendant’s statement was not the detective’s account of the incident, as defense counsel claimed (see Tennessee v Street, 471 US 409 [1985]; People v Gladden, 307 AD2d 367 [2003]; People v Rodriguez, 210 AD2d 266 [1994]).
The defendant’s remaining contentions are without merit. Feuerstein, J.P., Krausman and Mastro, JJ., concur.